 Case 1:19-cr-00286-AMD Document 45 Filed 03/19/20 Page 1 of 2 PageID #: 376
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/NS/MCM                                        271 Cadman Plaza East
F. #2019R00029                                    Brooklyn, New York 11201



                                                  March 19, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

               The government respectfully writes to advise the Court that a third
superseding indictment was filed against the defendant Robert Kelly (see ECF Docket Entry
No. 43) and to request that the Court postpone the arraignment of Kelly until a later date in
light of the COVID-19 pandemic.1 Counsel for Kelly has advised that he has provided a




       1
              The government requests that when the Court conducts the arraignment, the
defendant participate by video conference.
 Case 1:19-cr-00286-AMD Document 45 Filed 03/19/20 Page 2 of 2 PageID #: 377



copy of the third superseding indictment to Kelly and has reviewed its contents with him.
Counsel further consents to delaying Kelly’s arraignment until a later date in light of the
COVID-19 pandemic.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:        /s/
                                                   Elizabeth A. Geddes
                                                   Nadia Shihata
                                                   Maria Cruz Melendez
                                                   Assistant U.S. Attorneys
                                                   (718) 254-6430/6295/6408

cc:    Clerk of the Court (AMD) (by ECF)
       All Counsel (by ECF)




                                               2
